Title: To Thomas Jefferson from Joshua Johnson, 3 November 1790
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 3 November 1790

The foregoing is the Copy of what I had the honor to write you on the 2 Instant, by the two Brothers Capt. Ceely, via New York, and to which I beg reference; nothing of any material consequence has since occurred; the Armaments going on as before described. The arrival of six Cherokee Indians engrosses public speculation and various are the conjectures, but the most probable is that their visit is to procure some presents from Government. Mr. Maury has transmitted me his Commission which I presented at the Duke of Leeds’s Office, on Saturday, and received an assurance, that it should be recognized, and returned me in a few days; the next Gazette I suppose will announce the Kings approbation. I was informed at the Duke of Leeds’s Office that some objections were made to the recognizance of Mr. Aldjo’s Commission; I asked if it was on account of his being a British Subject, when they said it was not, but on account of Cowes, not being one of the regulated Ports of Trade; I observed to them that I conceived that could be no objection; that Cowes was one of the Ports which Tobacco was permitted to be landed in, and reshipped off; this seemed to remove the difficulty, but as there has not appeared any notification of the Kings approval, I am fearfull he will not be permitted to act. I will know the Minister’s intention in a few days, and transmit it to you; Colo. Humphreys has taken his passage for Lisbon in one of the Traders: he leaves London this day. I will write you by the next conveyance, in the mean time, I have the honor to be, with the  most perfect respect & esteem, Sir, Your most ob. & most humble Servt.,

Joshua Johnson

